                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:05-CR-00046-RJC-DSC
USA                                          )
                                             )
    v.                                       )              ORDER
                                             )
CURTIS ARNOLD (2)                            )
                                             )


         THIS MATTER is before the Court upon motion of the defendant pro se for a

reduction of sentence based on the First Step Act of 2018. (Doc. No. 155).

         The defendant pled guilty to conspiring to possess with intent to distribute 5

kilograms or more of cocaine (Count One), admitting that more than 15 kilograms,

but less than 50, was reasonably foreseeable to him. (Doc. No. 1: Indictment at 1;

Doc. No. 21: Plea Agreement at 2). Combined with his prior drug trafficking

conviction, (Doc. No. 18: 21 U.S.C. § 851 Notice), the statutory range of punishment

was 20 years to life imprisonment. (Doc. No. 21: Plea Agreement at 1). At the

sentencing hearing, the Court found the defendant to be a Career Offender and

sentenced him to 262 months, the low-end of the advisory range. (Doc. No. 38:

Amended Judgment at 2; Doc. No. 52: Sent. Hr’g Tr. at 29-30).

         Under the First Step Act, the Court has discretion to impose a reduced

sentence as if the Fair Sentencing Act of 2010 had been in place at the time of the

original offense was committed. Pub. L. 115-135, § 404 (2018). The Fair Sentencing

Act increased the number of grams of cocaine base needed to trigger mandatory

minimum punishments under 21 U.S.C. § 841(b)(1)(A)(iii) and (B)(iii). Pub. Law
              111-220, § 2(a) (2010). Here, the defendant’s offense involved kilograms cocaine,

              resulting in no change in statutory punishment. Additionally, the resulting advisory

              guideline range would remain 262 to 327 months. USSG §4B1.1. Accordingly, the

              defendant does not qualify for a sentence reduction under the First Step Act.

                      IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

              155), is DENIED.

                      The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: November 14, 2019




                                                          2
